Per Curiam,
Eugene Bisbing died intestate in 1917, and the appellant claims the statutory interest of a widow in his estate. She admits they never were married, her testi*531mony as to this being as follows: “Q. He asked yon to get married? A. Yes. Q. And you declined? A. Yes.” She further admitted that her relations with the decedent were illicit at their inception, and continued so until his death. Under the circumstances serious consideration cannot be given to appellant’s claim, founded solely upon cohabitation and reputation. Cohabitation and. reputation are not marriage; they are but circumstances from which marriage may be presumed, but such presumption may always be rebutted and will wholly disappear in the face of proof that no marriage in fact had taken place: Hunt’s App., 86 Pa. 294.
Appeal dismissed at appellant’s costs.